DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: contact detection unit and override value adjustment unit in claim 1 (first instance)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The contact detection unit is interpreted as a “circuit that is connected to the welding wire 8 and the welding target W and that measures the voltage between the welding wire 8 and the welding target” as described in par. 0017 or equivalents. The override-value adjustment unit is interpreted as a processor that executes an override-value adjustment program as described in par. 0021 of applicant’s specification or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimi et al (JP-H062316 see attached English translation).
	Regarding Claim 1, a robot controller that controls motion of a robot (see at least welding robot on page 1 par. 1 and control device 20 on page 2  par. 5-6), to which a welding torch is connected (see at least welding torch 3 on page 1 par. 3), during a jog operation of the robot using a teaching operation device (see at least teaching box 30 in par. 5-6. Note “during a jog operation of the robot using a teaching operation device” is interpreted to include jog operations that are taught to the robot using a teaching operation device and then later repeated by the robot controller), the robot controller comprising: 
	a contact detection unit that detects contact of a welding wire protruding from the welding torch with a welding target (see at least voltage detection circuit 63 detecting when the welding wire 4 contacts the work 2 on page 3 par. 1-2); 
	an override-value adjustment unit that sets and changes an override value for increasing or decreasing an operating speed of the robot from a predetermined speed (see at least CPU 22 of the control device stopping the robot and overriding the taught search speed to retract the robot at a lower speed on page 3 par. 5-6); and 
	a control unit that receives an operation signal from the teaching operation device and that controls the robot according to the operation signal at the operating speed based on the override value (see at least teaching data read from CPU memory on page 2 par. 7-8 and the control actions taken by the CPU to stop the robot, and retract at 1/5 of the search speed on page 3 par. 2-5 interpreted as overriding the robot teaching data speed. Note receiving an operational signal from the teaching operation device and controlling the robot according to the operation signal at the operating speed based on the override value are not claimed be performed simultaneously, so the claim scope includes receiving the operational signal from the teaching operation device at a time, storing it, and controlling the robot at a later time according to the operation signal at a speed based on the override value as taught by Yoshimi), 
	the override value being set by the override-value adjustment unit, wherein the control unit temporarily stops the robot and the override-value adjustment unit decreases the override value when the contact of the welding wire with the welding target is detected by the contact detection unit (see at least CPU 22 stopping the robot and retracting the welding torch at a speed lower than the search speed on page 3 par. 2-5).
	Regarding Claim 2, Yoshimi teaches the robot controller according to claim 1 (see Claim 1 analysis), wherein the control unit prohibits a motion of the robot in a direction toward the welding target after the contact is detected by the contact detection unit (see at least CPU 22 controlling the robot to stop and retract the welding torch on after detecting contact on page 3 par. 5-6 is prohibiting motion of the robot toward the welding target)
	
	Regarding Claim 7, Yoshimi teaches an arc welding robot system comprising: 
	a robot to which a welding torch is connected (see at least welding robot on page 1 par. 1 and welding torch 3 on page 1 par. 3) and a robot controller according to claim 1 which controls the robot (see Claim 1 analysis).
Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For Claim 3 and dependents, the closest prior art comes from Yoshimi and Henry et al (US 20160221105), but the prior art does not appear to teach increasing the override value after contact has been detected and the welding wire is moved in a direction away from the welding target by a predetermined distance by a motion of the robot in combination with all of the other limitations in the claim.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uecker et al (US 20080142493) discloses a welding arc stabilization process involving detecting contact between the wire and work piece by detecting a short circuit voltage and reducing wire feed speed down to a minimum wire feed speed, which is less than a user selected wire feed speed to achieve a preferred gap.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664